                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                          Richmond Division


BRIAN JOSEPH BLAKE,

     Plaintiff,

V.                                       Civil Action No. 3:19CV138

JOSH HIGGS, ^ al.,

     Defendants.


                          MEMORANDUM OPINION


     By Memorandum Order entered on March 18, 2019, the Court

conditionally docketed this action filed by Brian Joseph Blake.

By Memorandum Order entered on June 27, 2019, the Court denied

Blake's request for the appointment of a guardian ad litem.

     On July 8, 2019 the United States Postal Service returned the

June 27, 2019 Memorandum Order marked, "NOT HERE," and "RETURN TO

SENDER."    Since that date, Blake has not contacted the Court to

provide a current address.       Blake's failure to contact the Court

and provide a current address indicates his lack of interest in

prosecuting this action.       See Fed. R. Civ. P. 41(b).   Accordingly,

the action will be dismissed without prejudice.

     The   Clerk is    directed to send    a   copy of this    Memorandum

Opinion to Blake.


         jor                       Robert E. Payne                —
Date:   SeptreT«fe«r    2019       Senior United States District Judge
Richmond, Virginia
